ON MOTION FOR REHEARING

PER CURIAM.
We withdraw our previous opinion and substitute the following:
The final summary judgement of foreclosure is affirmed except for the denial of costs and attorney’s fees requested by the appellant association. Because we have affirmed the actions of the trial court we find it unnecessary to accept the invitation to discuss the other points raised in the appeal and cross-appeal. The trial court relied upon the Declaration of Restrictions when it allowed the foreclosure of the lien for assessments. The Declaration also provided for attorney’s fees to be awarded to the prevailing party in foreclosure and the provision was non-discretionary. If any provisions of the Declaration are to be enforced, all must be enforced.
We remand for an award of fees and costs to the prevailing party.
AFFIRMED IN PART; REMANDED.
HARRIS, C.J., and PETERSON and THOMPSON, JJ., concur.